Case 2:16-cr-20827-AJT-MKM ECF No. 35 filed 05/21/20         PageID.369   Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                                                    Case No. 16-20827-1
            Plaintiff,
                                                    SENIOR UNITED STATES DISTRICT
v.                                                  JUDGE ARTHUR J. TARNOW

JERMAINE READUS,

            Defendants.
                                      /

 OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE
                           RELEASE [28]

      On April 11, 2020, the Court granted Plaintiff’s unopposed Motion for a

Judicial Recommendation for Home Confinement. (ECF No. 23). The Bureau of

Prisons declined to transfer him to home confinement, however. Readus now moves

for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A)(i). (ECF No. 28). For

the reasons explicated below and on the record of the May 18, 2020 hearing, this

motion will be granted.

                                  BACKGROUND

      Readus was indicted on December 15, 2016 on three counts. The Magistrate

Judge ordered him detained pending trial, but he successfully appealed the detention

order and was released on a $10,000 unsecured bond on February 21, 2017. (ECF

No. 15). On April 13, 2017, Readus pleaded guilty to Counts 1 and 2 of the

                                     Page 1 of 12
Case 2:16-cr-20827-AJT-MKM ECF No. 35 filed 05/21/20       PageID.370    Page 2 of 12




indictment: Conspiracy to Possess with Intent to Distribute and to Distribute

Fentanyl, in violation of 21 U.S.C. § 841(a)(1) and Felon in Possession of a Firearm,

in violation of 18 U.S.C. § 922(g)(1). (ECF No. 18). The Court sentenced him to the

mandatory minimum of 60 months (five years) on September 14, 2017. (ECF No.

21). His projected release date is March 2, 2022.

      Readus is incarcerated at FCI McKean, a medium-security facility in West

Virginia. On April 8, 2020, he moved the Court, unopposed, to issue a judicial

recommendation that he be transferred to home confinement. (ECF No. 22). On

April 11, 2020, the Court granted the motion and recommended that the BOP

transfer Readus to home confinement and file a written explanation of their rationale

if they did not. (ECF No. 23). The BOP declined to transfer Readus, and they filed

a notice of their decision on April 16, 2020. (ECF No. 24).

      Readus petitioned the BOP for compassionate release in early April, and his

petition was denied on April 15, 2020. (ECF No. 32-5). Readus moved for

compassionate release on May 8, 2020. (ECF No. 26, 28). The Government

responded on May 15, 2020. (ECF No. 29). Readus filed a Reply that same day.

(ECF No. 32). A hearing was held on May 18, 2020.

                                     ANALYSIS

      Readus moves for compassionate release. The applicable statute reads as

follows:


                                     Page 2 of 12
Case 2:16-cr-20827-AJT-MKM ECF No. 35 filed 05/21/20        PageID.371    Page 3 of 12




      (c) Modification of an imposed term of imprisonment.--The court may
      not modify a term of imprisonment once it has been imposed except that--
      (1) in any case--
      (A) the court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant's behalf or the lapse of 30 days from the receipt
      of such a request by the warden of the defendant's facility, whichever is
      earlier, may reduce the term of imprisonment (and may impose a term of
      probation or supervised release with or without conditions that does not
      exceed the unserved portion of the original term of imprisonment), after
      considering the factors set forth in section 3553(a) to the extent that they
      are applicable, if it finds that--
      (i) extraordinary and compelling reasons warrant such a reduction;

18 U.S.C.A. § 3582.

      There is no dispute that Readus has exhausted his administrative remedies.

The Court thus has three questions to answer: first, whether extraordinary and

compelling reasons warrant a reduction in sentence, second, whether Defendant

poses a danger to the community, and third, whether a sentence reduction is

consistent with the § 3553(a) factors. United States v. Amarrah, No. 17-20464, 2020

WL 2220008, at *4 (E.D. Mich. May 7, 2020).

   1. Extraordinary and Compelling Reasons

      As for the first question, the Compassionate Release statute directs courts to

consider the United States Sentencing Guidelines. U.S.S.G. 1B1.13 provides several

qualifying elements of the “extraordinary and compelling reasons” for a sentence

reduction. Only the first one—the medical condition of the Defendant—is relevant

to this motion.

                                      Page 3 of 12
Case 2:16-cr-20827-AJT-MKM ECF No. 35 filed 05/21/20        PageID.372     Page 4 of 12




      (A) Medical Condition of the Defendant.--
      (i) The defendant is suffering from a terminal illness (i.e., a serious and
      advanced illness with an end of life trajectory). A specific prognosis of life
      expectancy (i.e., a probability of death within a specific time period) is not
      required. Examples include metastatic solid-tumor cancer, amyotrophic
      lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.
      (ii) The defendant is--
      (I) suffering from a serious physical or medical condition,
      (II) suffering from a serious functional or cognitive impairment, or
      (III) experiencing deteriorating physical or mental health because of the
      aging process,
      that substantially diminishes the ability of the defendant to provide self-
      care within the environment of a correctional facility and from which he
      or she is not expected to recover.

U.S.S.G. 1B1.13

      The compelling logic of the pandemic response has forced institutions at every

level of society to adapt in extraordinary ways. For prisoners with preexisting

conditions, COVID-19 is too often fatal. Unsurprisingly then, many courts,

including this one, have held that preexisting conditions that put a prisoner at danger

from COVID-19 qualify as “extraordinary and compelling.” A serious physical or

medical condition from which a defendant is not expected to recover—in

combination with a rapidly transmittable virus that thrives in institutional settings—

diminishes a defendant’s ability to provide self-care. Amarrah, 2020 WL 2220008

at *6; United States v. Saad, No. 16-20197, 2020 WL 2251808, at *6 (E.D. Mich.

May 5, 2020); Miller v. United States, No. 16-20222, 2020 WL 1814084, at *3 (E.D.

Mich. Apr. 9, 2020); United States v. Colvin, No. 3:19CR179 (JBA), 2020 WL

1613943, at *4 (D. Conn. Apr. 2, 2020); United States v. Perez, No. 17 CR. 513-3,

                                      Page 4 of 12
Case 2:16-cr-20827-AJT-MKM ECF No. 35 filed 05/21/20       PageID.373    Page 5 of 12




2020 1546422, at *4 (S.D.N.Y. Apr. 1, 2020). Prisoners with preexisting conditions

may reasonably fear that their inability to follow recommended social distancing

protocols can be life-threatening.

      Readus argues that he is one such prisoner. He has four underlying conditions,

none of which offer an expectation of recovery. First, his severe obesity puts him at

heightened risk of illness from COVID-19. Readus is 5’9’’ and 350 lbs. (ECF No.

22, PageId. 162, citing Presentence Report ¶ 43). This represents a body mass index

of over 50. Though Readus is only 33 years old, the Center for Disease Control has

opined that those with a body mass index of over 40 may be “at high risk for severe

illness from COVID-19.” CDC, “Groups at Higher Risk from Severe Illness,”

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-

higher-risk.html.

      Second Readus suffer from severe obstructive sleep apnea. (ECF No. 22,

PageId.163, citing Presentence Report ¶ 44). He requires the use of Continuous

Positive Airway Pressure while sleeping. He uses a BiPap machine since “other

cellmates” told him that “he stops breathing in his sleep then he coughs and chokes

to get his breathing back to normal.” (ECF N0. 32-4, PageId.285). Such respiratory

problems can only predict an adverse reaction to COVID-19. See Saad, 2020 WL

2251808, at *1.




                                     Page 5 of 12
Case 2:16-cr-20827-AJT-MKM ECF No. 35 filed 05/21/20      PageID.374    Page 6 of 12




      Third, Readus suffers from hypertension. (ECF No. 34, PageId.313).

Consistent with an emerging medical consensus, district courts have recognized that

hypertension is a risk factor for COVID-19. United States v. Sanders, No. 19-cr-

20288, ECF No. 35, PageId.202–203 (E.D. Mich. Apr. 17, 2020) (collecting cases).

      Fourth, Readus suffers from prediabetes. (ECF No. 32-3, PageId.283; ECF

No. 34, PageId.328). Courts have found that the combination of prediabetes and

obesity have been sufficient to warrant release. United States v. Sosa, No. 19-CR-

39-02-JD, 2020 WL 2227038, at *1 (D.N.H. Apr. 21, 2020), report and

recommendation adopted, 020 WL 2219173 (D.N.H. May 6, 2020) (finding

prediabetes and obesity warranted pre-sentencing release); United States v. Dhavale,

No. 19-MJ-00092, 2020 WL 1935544, at *6 (D.D.C. Apr. 21, 2020) (granting

temporary pretrial release and noting “the government does not contest that

defendant suffers from prediabetes and hypertension, which puts him at higher risk

for more severe, debilitating illness from COVID-19”).

      Readus is only 33 years old. His age alone precluded him from compassionate

release under BOP rules. (ECF 32-5, PageId.286). Respondent argues that this Court

should follow the same path. Section 3582(c), however, has no age cut-off. A court

in this district recently ordered a 30-year-old inmate’s compassionate release where

he suffered from “congestive heart failure, diabetes mellitus (type two), asthma,

obesity, and sleep apnea.” United States v. Hunt, No. 18-20037, 2020 WL 2395222,


                                     Page 6 of 12
Case 2:16-cr-20827-AJT-MKM ECF No. 35 filed 05/21/20      PageID.375   Page 7 of 12




at *1 (E.D. Mich. May 12, 2020). Medical experts have repeatedly warned the

country that youth is not an ironclad defense to COVID-19. See Paul Auwaerter,

M.D.,      Johns     Hopkins     ABX         Guide,   Coronavirus      COVID-19

https://www.hopkinsguides.com/hopkins/view/Johns_Hopkins_ABX_Guide/54074

7/all/Coronavirus_COVID_19__SARS_CoV_2_, (updated May 13, 2020) (finding

that adults age 20-44 accounted for 20% of hospitalizations and 12% of ICU

admissions); see also United States v. Kelly, No. 3:13-CR-59-CWR-LRA-2, 2020

WL 2104241, at *7, n. 15 (S.D. Miss. May 1, 2020) (releasing a man younger than

Readus and collecting sources on the danger COVID-19 poses to young people).

        No inmates have tested positive for COVID-19 at FCI McKean. This fact is

meaningless, however, for there is no evidence on the record that any inmates have

been tested. “Zero confirmed COVID-19 cases is not the same thing as zero COVID-

19 cases.” Amarrah, 2020 WL 2220008 at *6 (citing Sadie Gurman, More Than 70%

of Inmates Tested in Federal Prisons Have Coronavirus, The Wall Street Journal

(Apr. 30, 2020), https://www.wsj.com/articles/more-than-70-of-inmates-tested-in-

federalprisons-have-coronavirus-11588252023.).

        The Government emphasizes the assiduous measures the BOP is taking to

stanch the spread of the coronavirus, including restrictions on visitors, mandatory

quarantines, and rapid medical responses. These measures are good, but without

testing FCI McKean cannot identify and isolate early outbreaks. Readus is at


                                     Page 7 of 12
Case 2:16-cr-20827-AJT-MKM ECF No. 35 filed 05/21/20         PageID.376    Page 8 of 12




heightened risk of COVID-19. Neither his age nor the lack of confirmed cases at

FCI McKean diminish the extraordinary and compelling reasons for his release.

   2. Danger to the Community

      Federal Sentencing Guideline 1B1.13 provides for compassionate release only

when “[t]he defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” The Court already found, when it

released Readus on bond pending trial, that Readus satisfied the § 3142(g) danger to

the community factor, despite the fact that Readus was subject to a rebuttable

presumption of detention. (ECF No. 14).

      The Court found again, three years later, when ruling on his Motion for a

Judicial Recommendation for Home Confinement, that Readus was not a danger to

the community. (ECF No. 23, PageId.179). The Government has observed that

fentanyl is a very dangerous drug to distribute and that Readus illegally possessed a

firearm. It notes that Readus was denied transfer to home confinement because a

predictive algorithm indicated that someone with his characteristics and criminal

history may recidivate. Finally, it observes that Readus has received three

disciplinary infractions in prison: written up for in prison, one of refusing to obey an

order and two of being “insolent” to staff.

      None of these arguments are persuasive. Readus has acknowledged that he

has an anger management problem and has spoken about using his time in prison to


                                       Page 8 of 12
Case 2:16-cr-20827-AJT-MKM ECF No. 35 filed 05/21/20       PageID.377    Page 9 of 12




work on that problem. At 33-years-old he is past the age of hot-headed youth.

Though he has done several stints in prison, starting when he was a teenager, the two

years and seven months he’s served in BOP custody has been several times longer

than his earlier sentences, and the Court believes that he has learned from his time

at FCI McKean. His prison infractions are minor and non-violent.

      There is every indication that Readus has reached a turning point in his life.

His BOP Progress report show that he works as an orderly and that his performance

is satisfactory. (ECF No. 32-2, PageId.281). He paid his financial obligations, took

classes in a GED program, and completed a life-skills course. (Id. at PageId.280-

281). He. (Id.). His Summary Reentry Plan Progress Report concludes, “[h]is current

institutional adjustment is rated as good. He is currently being considered for

Residential Reentry Center placement.” (Id.).

      Upon his return to the community, Readus will be on supervised release. He

has already demonstrated, while on bond, that he is capable of working with Court

supervision. That supervision will continue, and, at least initially, Readus will be

subject to home confinement. The expiration of any sentence involves a risk of

danger, but the combination of Readus’s growth at FCI McKean—combined with a

restrictive term of supervised release—brings this risk to an extremely low level.




                                     Page 9 of 12
Case 2:16-cr-20827-AJT-MKM ECF No. 35 filed 05/21/20         PageID.378     Page 10 of 12




    3. Section 3553(a) Factors

       A district court contemplating a motion for compassionate release must

 consider the § 3553(a) sentencing factors. Those are as follows:

       (a) Factors to be considered in imposing a sentence.--The court shall
       impose a sentence sufficient, but not greater than necessary, to comply
       with the purposes set forth in paragraph (2) of this subsection. The court,
       in determining the particular sentence to be imposed, shall consider--
       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant;
       (2) the need for the sentence imposed--
       (A) to reflect the seriousness of the offense, to promote respect for the law,
       and to provide just punishment for the offense;
       (B) to afford adequate deterrence to criminal conduct;
       (C) to protect the public from further crimes of the defendant; and
       (D) to provide the defendant with needed educational or vocational
       training, medical care, or other correctional treatment in the most effective
       manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for--
       (A) the applicable category of offense committed by the applicable
       category of defendant as set forth in the guidelines--

 18 U.S.C.A. § 3553.

       The Court’s consideration of these factors is explicated both in this opinion’s

 analysis of U.S.S.G. 1B1.13 and on the record of the May 18, 2020 hearing. Readus’s

 crimes are serious, but his five-year sentence was meant to bring him to a place of

 maturity, not to put his health or life in jeopardy. The specific and general deterrence

 of similar criminal conduct was accomplished at the date of his original sentence.

 Neither Readus nor anyone else contemplating crimes such as is would gamble that

 another pandemic might arise and give him the opportunity to petition for

                                       Page 10 of 12
Case 2:16-cr-20827-AJT-MKM ECF No. 35 filed 05/21/20        PageID.379    Page 11 of 12




 compassionate release. Finally, Readus’s medical needs outweigh any additional

 benefits he would receive from spending another two years at FCI McKean. A

 sentence reduction to time-served is therefore in line with the § 3553(a) factors.

                                    CONCLUSION

       The pandemic disrupted Readus’s incarceration, as it disrupted much else. It

 should not disrupt his personal development, however. Readus is encouraged to take

 advantage of the resources offered by the United States Probation Department while

 on supervised release, and he is advised to abide by the public health precautions

 that have been in effect since March, that will be new to him.

       Accordingly,

       IT IS ORDERED that Defendant’s Motion for Release from Custody under

 18 U.S.C. § 3582(c)(1)(A)(i) (CORRECTED) [28] is GRANTED.

       IT IS FURTHER ORDERED that Defendant’s duplicative Motion for

 Release from Custody [26] is DENIED AS MOOT.

       IT IS FURTHER ORDERED that Defendant’s sentence of imprisonment

 be reduced to time served. Readus shall be released immediately following a 14-day

 quarantine.

       IT IS FURTHER ORDERED that upon release Readus will begin his 48-

 month term of SUPERVISED RELEASE, as outlined by the September 14, 2017

 Judgment. (ECF No. 21). Defendant’s Special Conditions of Supervised Release are


                                      Page 11 of 12
Case 2:16-cr-20827-AJT-MKM ECF No. 35 filed 05/21/20       PageID.380   Page 12 of 12




 MODIFIED to provide that Readus shall fully comply with any applicable state

 stay-at-home orders or public health restrictions.

       SO ORDERED.



                                        s/Arthur J. Tarnow
                                        Arthur J. Tarnow
 Dated: May 21, 2020                    Senior United States District Judge




                                      Page 12 of 12
